DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11064628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 11-12, and 20-35 (renumbered 1-20) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-2, 11-12, and 20-35, the allowability resides in the overall structure of the device as recited in independent claims 1, 28, and 35, and at least in part, because claims 1, 28, and 35 recite the following limitations: 
“a liquid adaptor mounted on a rear edge of the component, the liquid adaptor comprising: 
a feed port adapted for mating with an inlet port of a rack when the component is inserted in the rack, 
a return port adapted for mating with an outlet port of the rack when the component is inserted in the rack, and 
an elongate rod having lateral extensions on an end section protruding beyond the rear edge of the component, the feed port and the return port, the elongate rod being rotatable for aligning the lateral extensions with a slot formed on a backplane of the rack prior to full insertion of the component in the rack and for placing the lateral extensions out of alignment with the slot after full insertion of the component in the rack to cause the lateral extensions to abut on a face of the backplane of the rack opposite from the component to maintain the component inserted in the rack” - claim 1;	
“a liquid adaptor mounted to the component, the liquid adaptor comprising: 
a feed port, 
a return port, and 
an elongate rod having lateral extensions that protrude beyond a rear edge of the component, the elongate rod being rotatable for placing the lateral extensions in alignment or out of alignment with a slot on the rack” - claim 28;
“the liquid adaptor comprising: 
a feed port adapted for mating with an inlet port of a rack when the component is inserted in the rack, 
a return port adapted for mating with an outlet port of the rack when the component is inserted in the rack, and 
an elongate rod having lateral extensions on an end section protruding beyond a rear edge of the component, the feed port and the return port, wherein the elongate rod is rotatable for aligning the lateral extensions with a slot formed on a backplane of the rack prior to full insertion of the component in the rack and for placing the lateral extensions out of alignment with the slot after full insertion of the component in the rack to cause the lateral extensions to abut on a face of the backplane of the rack opposite from the component to maintain the component inserted in the rack” - claim 35.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835